UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2015 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commissions file number 000-55094 ENDEAVOR IP, INC. (Exact name of registrant as specified in its charter) Nevada 45-2563323 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 140 Broadway, 46th Floor New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (212) 585-7514 Securities registered under Section 12(b) of the Exchange Act: None. Title of each class Name of each exchange on which registered Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.0001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Table of Contents Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this From 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter As of April 30, 2015, the last business day of the registrant’s most recently completed second fiscal quarter, the aggregate market value of voting stock held by non-affiliates of the registrant, based on the closing sales price of common stock on the Over the Counter Bulletin Board on April 30, 2015 ($0.0005), was approximately $144,000.As of January 28, 2016, the registrant had 2,303,191,008 shares of common stock outstanding. TABLE OF CONTENTS Page PART I 1 Item 1. Business 1 Item 1A. Risk Factors 5 Item 2. Properties 13 Item 3. Legal Proceedings 13 Item 4. Mine Safety Disclosures PART II 14 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 14 Item 6. Selected Financial Data 16 Item 7. Management’s Discussion and Analysis or Plan of Operation 16 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 23 Item 8. Financial Statements and Supplementary Data 24 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 25 Item 9A. Controls and Procedures 25 Item 9B. Other Information 25 PART III 26 Item 10. Directors, Executive Officers and Corporate Governance 26 Item 11. Executive Compensation 28 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 31 Item 13. Certain Relationships and Related Transactions, and Director Independence 32 Item 14. Principal Accounting Fees and Services 32 PART IV 33 Item 15. Exhibits and Financial Statement Schedules 33 -i- Table of Contents ENDEAVOR IP, INC. FORWARD LOOKING STATEMENTS This Annual Report contains forward-looking statements. Forward-looking statements are projections of events, revenues, income, future economic performance or management’s plans and objectives for our future operations. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors” and the risks set out below, any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks include, by way of example and not in limitation: · The uncertainty of profitability based upon our history of losses; · Risks related to failure to obtain adequate financing on a timely basis and on acceptable terms to continue as going concern; and · Other risks and uncertainties related to our business plan and business strategy. This list is not an exhaustive list of the factors that may affect any of our forward-looking statements. These and other factors should be considered carefully and readers should not place undue reliance on our forward-looking statements. Forward looking statements are made based on management’s beliefs, estimates and opinions on the date the statements are made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. All references to “common stock” refer to the common shares of our capital stock. As used in this annual report, the terms “we”, “us”, “our”, and the “Company” mean Endeavor IP, Inc. and our subsidiaries, unless otherwise indicated. ITEM 1. BUSINESS Recent Updates On January 23, 2015, we reached an agreement with our Chief Executive Officer, Ravinder Dhat resulting in his resignation as our Chief Executive Officer and Chairman of the Board on January 23, 2015, but Mr. Dhat remained as a member of our Board of Directors. We entered into a Separation Agreement and Release (the “Separation Agreement”) with Mr. Dhat that provided for, among other things, Mr. Dhat’s agreement to forfeit in full the following items as part of the Separation Agreement: (i) waiver in full of the 2014 bonus payment; (ii) non-payment of portions of various settlement proceeds that we entered into from ongoing litigation which payment was provided to Mr. Dhat by a board resolution offering such compensation; and (iii) agreement to terminate in full any and all obligations due and owing to Mr. Dhat under the amendment agreement we and Mr. Dhat entered into on November 7, 2014 (less vested equity grants). The Separation Agreement also terminated in full Mr. Dhat’s right to receive any further compensation resulting from any litigation settlements or license agreement that we enter into after January 23, 2015. In addition, the Separation Agreement also provided for the right to receive 20% of the proceeds that we may have received if we had sold or executed a letter of intent relating to the sale of our patent portfolio prior to June 23, 2015; payment of $8,653.85 for all earned, but unused vacation time as provided for in the Dhat Initial Employment Agreement; continuation of insurance coverage for Mr. Dhat and his family for a period of six (6) months from his resignation date; acknowledgement that the covenants with respect to our confidential information (as defined in the Dhat Initial Employment Agreement) will remain in place; waiver of any non-competition or non-solicitation provisions as well as any clawback rights described in Section 10 of the Dhat Initial Employment Agreement; and cooperation on the part of Mr. Dhat from time to time on matters that we may request and the right to retain 5,670,362 shares of restricted stock.(See Item 11 – Compensation – Employment Contracts). -1- Table of Contents On January 23, 2015, our Board of Directors appointed Franciscus Diaba as our new Chief Executive Officer and Chairman of the Board of Directors. We also entered into an amendment to the Employment Agreement with Franciscus Diaba that appoints him as our new Chief Executive Officer and Chairman of the Board assuming the duties formerly held by Ravinder Dhat in addition to his current role as our President. (See Item 11 – Compensation – Employment Contracts). On July 15, 2015, our Board of Directors also appointed Franciscus Diaba as our General Counsel. On February 5, 2015, the Company appointed David Waldman as a director of the Company. On February 9, 2015, Ravinder Dhat resigned from the board of directors of the Company. General Endeavor IP, Inc., f/k/a Finishing Touches Home Goods Inc. (the “Company” or “we”), was formed as a corporation under the laws of the State of Nevada on December 8, 2009.We are now solely in the business of the commercialization and development of intellectual property assets.Our activities generally include the acquisition and development of patents, and the monetization of those patents which was initialized on May 13, 2013 when we purchased certain intellectual property rights from Mesh Comm, LLC (“Mesh”) and Solid Solar Energy, Inc., n/k/a Spiral Energy Tech, Inc. (“Solid Solar”) We acquired from Mesh two U.S. patents and one pending patent application relating to wireless communication networks, as well as all right, title and interest in all related causes of actions and other enforcement rights under or on account of any of such acquired patents in consideration for (i) Eight Hundred Thousand Dollars ($800,000) and (ii) a royalty equal to 20% of the net revenues from any Enforcement Activities or Sales Transactions (as such terms are defined in the Mesh Purchase Agreement) related to the purchased patents pursuant to the terms of a Proceeds Interest Agreement.Additionally, we assumed all obligations of Mesh under that certain license agreement between Mesh and a third party licensor. We acquired from Solid Solar two patents relating to remote access energy monitoring systems and electric alternating current sensors for measuring alternating currents in circuit conductors, as well as all right, title and interest in all related causes of actions and other enforcement rights under or on account of any of such acquired patents in consideration for (i) One Hundred Thousand Dollars ($100,000), (ii) 666,666 shares of common stock and (ii) a royalty equal to 20% of the net revenues from any Enforcement Activities or Sales Transactions (as defined in the Solid Solar Purchase Agreement) related to the purchased patents pursuant to the terms of a Proceeds Interest Agreement.Additionally, we granted Solid Solar a personal, royalty-free, irrevocable, non-exclusive and worldwide license (without the right to sublicense) to, among other things, develop, distribute and sell Solid Solar’s products and services covered by the patents sold to us. Business Strategy We are the owner or assignee of certain patents, licenses and applications, as further described herein. We are engaged in the commercialization and development of intellectual property assets that are not related to our historical business of workplace ergonomic consultancy.Our activities will generally include the acquisition and development of patents.In addition, we will seek to acquire existing rights to intellectual property through the acquisition of already issued patents and pending patent applications, both in the United States and abroad.We may alone, or in conjunction with others, develop products and processes associated with our intellectual property and license our intellectual property to others seeking to develop products or processes or whose products or processes infringe our intellectual property rights through legal processes. We will likely need to raise additional capital to pursue our business strategy. There is no assurance that we will succeed in our strategy or commercialize or realize value from intellectual property we have already acquired or any additional intellectual property we may acquire. -2- Table of Contents Key Elements of our Business Strategy Our intellectual property acquisition, development and licensing business strategy will include the following key elements: Identify Emerging Growth Areas where Patented Technologies will Play a Vital Role Certain technologies become core technologies in the way products and services are manufactured, sold and delivered by companies across a wide array of industries. In conjunction with our partners, patent attorneys, and other patent sourcing professionals, we will identify core, patented technologies that have been or are anticipated to be widely adopted by third parties in connection with the manufacture or sale of products and services. Contact and Form Alliances with Owners of Core, Patented Technologies Often individual inventors and small companies have limited resources and/or expertise and are unable to effectively address the unauthorized use of their patented technologies. We will seek to enter into business agreements with owners of intellectual property that: · do not have experience or expertise in the areas of intellectual property licensing and enforcement; · do not possess the in-house resources to devote to intellectual property licensing and enforcement activities; and/or · for any number of strategic business reasons, desire to more effectively and efficiently outsource their intellectual property licensing and enforcement activities. Effectively and Efficiently Evaluate Patented Technologies for Acquisition, Licensing and Enforcement Subtleties in the language of a patent, recorded interactions with the patent office, and the evaluation of prior art can make a significant difference in the potential licensing and enforcement revenue derived from a patent or patent portfolio. It is important to identify potential problem areas, if any, and determine whether potential problem areas can be overcome, prior to acquiring a patent portfolio or launching an effective licensing program. Purchase or Acquire the Rights to Patented Technologies After evaluation, we may elect to purchase the patented technology, or acquire the exclusive right to license the patented technology in all or in specific fields of use.The original owner of the patent or patent rights will typically receive an upfront acquisition payment and/or retain the right to a portion of the gross revenues generated from a patent portfolio’s licensing and enforcement program, or a combination of the two. We may also issue shares of our common stock or other securities to the original owner of the patent or patent rights. Successfully License and Enforce Patents with Significant Royalty Potential As part of the patent evaluation process, significant consideration is also given to the identification of potential infringers, industries within which the potential infringers exist, longevity of the patented technology, and a variety of other factors that directly impact the magnitude and potential success of a licensing and enforcement program. We evaluate potentially infringing technologies and present the claims of our patents and demonstrate how they apply to companies we believe are using our technologies in their products or services. These presentations can take place in a non-adversarial business setting, but can also occur through the litigation process, if necessary. Ultimately, we execute patent licensing arrangements with users of our patented technologies through licensing negotiations, without the filing of patent infringement litigation, or through the negotiation of license and settlement arrangements in connection with the filing of patent infringement litigation. -3- Table of Contents Intellectual Property and Patent Rights Our intellectual property is primarily comprised of issued patents and pending patents. We own a portfolio comprised of six United States granted patents. We have included a list of our U.S. patents below.Each patent below is publicly accessible on the Internet website of the U.S. Patent and Trademark Office at www.uspto.gov. Number Title IssueDate Filing Date Earliest Priority Date Wireless Communication Enabled Meter and Network May 27, 2008 Jan. 2, 2002 Jan. 2, 2002 Wireless Communication Enabled Meter and Network Sep. 13, 2011 Feb. 13, 2008 Jan. 2, 2002 Wireless Communication Enabled Meter and Network Apr. 15, 2014 Sep. 8, 2011 Jul. 21, 2000 Wireless Communication Enabled Meter and Network Oct. 7, 2014 Jan. 31, 2014 Jul. 21, 2000 Non-Intrusive Electric Alternating Current Sensor Aug. 2, 2011 Apr. 6, 2009 Apr. 6, 2009 Remote Access Energy System and Method Feb. 26, 2008 Jul. 8, 2005 Jul. 9, 2004 Competition We expect to encounter significant competition in our new line of business from others seeking to commercialize and develop their intellectual property assets. Most of our competitors have much longer operating histories, and significantly greater financial and human resources than we do. Entities such as Document Security Systems, Inc. (NYSE MKT: DSS), ITUS Corporation (OTCBB: ITUS), Marathon Patent Group, Inc. (NASDAQ MKT: MARA), Opti Inc. (OTCBB: OPTI), Vringo, Inc. (NYSE MKT:VRNG), Spherix Incorporated (NASDAQ MKT:SPEX), VirnetX Holding Corp (NYSE MKT:VHC), Worlds Inc. (OTCBB: WDDD) and others presently market themselves as being in the business of creating, acquiring, licensing or leveraging the value of intellectual property assets. Others may enter the market as the true value of intellectual property is increasingly recognized and validated. In addition, competitors may seek to acquire the same or similar patents and technologies that we may seek to acquire, making it more difficult for us to acquire assets at reasonable prices. Patent Enforcement Litigation We may often be required to engage in litigation to enforce our patents and patent rights. We may become a party to ongoing patent enforcement related litigation of certain of the patents or patented technologies owned or controlled by us.Such litigation may become increasingly expensive and there is no assurance that we will prevail in such litigation or that we will possess or be able to secure the financing necessary to engage in such activities, or that such financing, if available, will be secured on attractive terms. Research and Development Activities We have not spent any funds on research and development activities to date. Environmental Law Compliance It is our policy to conduct our operations in accordance with all applicable laws, regulations and other requirements. While it is not possible to quantify with certainty the potential impact of actions regarding environmental matters, particularly remediation and other compliance efforts that we may undertake in the future, in the opinion of management, compliance with the present environmental protection laws, before taking into account estimated recoveries from third parties, will not have a material adverse effect on our consolidated annual results of operations, financial position or cash flows. Employees We currently have one full-time employee (taking into account the resignation of Mr. Dhat as our Chief Executive Officer) and no part-time employees. In the future, if our activities grow, we may hire personnel on an as-needed basis. -4- Table of Contents ITEM 1A. RISK FACTORS There are numerous and varied risks, known and unknown, that may prevent us from achieving our goals. If any of these risks actually occur, our business, financial condition or results of operation may be materially adversely affected. In such case, the trading price of our common stock could decline and investors could lose all or part of their investment. We focus our business on commercializing, developing and monetizing intellectual property through licensing and enforcement, when required. We may not be able to successfully monetize the patents, which we acquire, and thus we may fail to realize all of the anticipated benefits of such acquisition. There is no assurance that we will be able to continue to successfully monetize the patent portfolios that we acquired from Mesh and Solid Solar or commercialize, develop or monetize any patents we acquire in the future. The acquisition of the patents could fail to produce anticipated benefits, or could have other adverse effects that we do currently foresee. Failure to continue to successfully monetize already acquired patents and any patents acquired in the future may have a material adverse effect on our business, financial condition and results of operations. In addition, the acquisition of any patent portfolio is subject to a number of risks, including time to revenue.There is a significant time lag between acquiring a patent portfolio and recognizing revenue from those acquired patent assets. During that time lag, material costs are likely to be incurred that would have a negative effect on our results of operations, cash flows and financial position. There is no assurance that the monetization of the patent portfolios acquired will generate enough revenue to recoup our investment. Our operating history makes it difficult to evaluate our current business and future prospects. Prior to the acquisition of our patent portfolio of Mesh and Solid Solar in May 2013, we had been involved in businesses primarily involving home and workplace ergonomic consultancy. We have a limited operating history in executing our new business which includes, among other things, creating, commercializing, prosecuting, licensing, litigating or otherwise monetizing patent assets. Our lack of operating history in this sector makes it difficult to evaluate our new business model and long-term future prospects. If we are unable to commercialize, license or otherwise monetize such assets and generate revenue and profit through those assets or by other means, there is a significant risk that our business would fail. We acquired a portfolio of patent assets from Mesh and Solid Solar that we plan to commercialize, license or otherwise monetize. If our efforts to generate sufficient revenue from such assets fail, we will have incurred significant losses and may be unable to acquire additional assets. If this occurs, our business would likely fail. Upon acquisition of the patent portfolio from Mesh and Solid Solar and commencement of our new line of business, we commenced legal proceedings against certain companies, and we expect such litigation to be time-consuming and costly, which will adversely affect our financial condition and may result inour ability to operate our business. To license or otherwise monetize our patent assets, which constitute a significant focus of our future activities, we may be required to continue to commence legal proceedings against certain companies, pursuant to which we may allege that such companies infringe on one or more of our patents. Our viability could be highly dependent on the outcome of this litigation, and there is a risk that we may be unable to achieve the results we desire from such litigation, which failure would harm our business to a great degree. In addition, the defendants in this litigation are likely to be much larger than we are in both size and revenue and will likely have substantially more resources than we do, which could make our litigation efforts more difficult. -5- Table of Contents We anticipate that these legal proceedings may continue for several years and may require significant expenditures for legal fees and other expenses. Disputes regarding the assertion of patents and other intellectual property rights are highly complex and technical. Once initiated, we may be forced to litigate against others to enforce or defend our intellectual property rights or to determine the validity and scope of other parties’ proprietary rights. The defendants or other third parties involved in the lawsuits in which we are involved may allege defenses and/or file counterclaims in an effort to avoid or limit liability and damages for patent infringement. If such defenses or counterclaims are successful, they may preclude our ability to derive licensing revenue from the patents. A negative outcome of any such litigation, or one or more claims contained within any such litigation, could materially and adversely impact our business. Additionally, we anticipate that these legal fees and other expenses will be material and will negatively impact our financial condition and results of operations and may result in our inability to continue our business. We may seek to internally develop additional new inventions and intellectual property, which would take time and be costly. Moreover, the failure to obtain or maintain intellectual property rights for such inventions would lead to the loss of our investments in such activities. Part of our new business focus may include the internal development of new inventions or intellectual property that we will seek to monetize. However, this aspect of our business would likely require significant capital and would take time to achieve. There is also the risk that our initiatives in this regard would not yield any viable new inventions or technology, which would lead to a loss of our investment in time and resources in such activities. In addition, even if we are able to internally develop new inventions, in order for those inventions to be viable and to compete effectively, we would need to develop and maintain, andwe would heavily rely on, a proprietary position with respect to such inventions and intellectual property. However, there are significant risks associated with any such intellectual property we may develop principally including the following: · patent applications we may file may not result in issued patents or may take longer than we expect to result in issued patents; · we may be subject to interference proceedings; · we may be subject to opposition proceedings in the U.S. or foreign countries; · any patents that are issued to us may not provide meaningful protection; · we may not be able to develop additional proprietary technologies that are patentable; · other companies may challenge patents issued to us; · other companies may have independently developed and/or patented (or may in the future independently develop and patent) similar or alternative technologies, or duplicate our technologies; · other companies may design around technologies we have developed; and · enforcement of our patents would be complex, uncertain and very expensive. We cannot be certain that patents will be issued as a result of any future applications, or that any of our patents, once issued, will provide us with adequate protection from competing products. For example, issued patents may be circumvented or challenged, declared invalid or unenforceable, or narrowed in scope. In addition, since publication of discoveries in scientific or patent literature often lags behind actual discoveries, we cannot be certain thatwe will be the first to make our additional new inventions or to file patent applications covering those inventions. It is also possible that others may have or may obtain issued patents that could prevent us from commercializing our products or require us to obtain licenses requiring the payment of significant fees or royalties in order to enable us to conduct our business. As to those patents that we may license or otherwise monetize, our rights will depend on maintaining our obligations to the licensor under the applicable license agreement, and we may be unable to do so. Our failure to obtain or maintain intellectual property rights for our inventions would lead to the loss of our investments in such activities, which would have a material and adverse effect on us. Moreover, patent application delays could cause delays in recognizing revenue from our internally generated patents and could cause us to miss opportunities to license patents before other competing technologies are developed or introduced into the market. -6- Table of Contents New legislation, regulations or court rulings related to enforcing patents could harm our new line of business and operating results. If Congress, the United States Patent and Trademark Office or courts implement new legislation, regulations or rulings that impact the patent enforcement process or the rights of patent holders, these changes could negatively affect our new business model. For example, limitations on the ability to bring patent enforcement claims, limitations on potential liability for patent infringement, lower evidentiary standards for invalidating patents, increases in the cost to resolve patent disputes and other similar developments could negatively affect our ability to assert our patent or other intellectual property rights. In addition, on September 16, 2011, the Leahy-Smith America Invents Act (the “Leahy-Smith Act”), was signed into law. The Leahy-Smith Act includes a number of significant changes to United States patent law. These changes include provisions that affect the way patent applications will be prosecuted and may also affect patent litigation. The U.S. Patent Office is currently developing regulations and procedures to govern administration of the Leahy-Smith Act, and many of the substantive changes to patent law associated with the Leahy-Smith Act recently became effective. Accordingly, it is too early to tell what, if any, impact the Leahy-Smith Act will have on the operation of our business. However, the Leahy-Smith Act and our implementation could increase the uncertainties and costs surrounding the prosecution of patent applications and the enforcement or defense of our issued patents, all of which could have a material adverse effect on our business and financial condition. On February 27, 2013, US Representatives DeFazio and Chaffetz introduced HR845.In general, the bill known as the SHIELD Act (“Saving High-tech Innovators from Egregious Legal Disputes”), seeks to assess legal fee liability to plaintiffs in patent infringement actions for defendants costs.In the event that the bill becomes law, the potential obligation to pay the legal fees of defendants in patent disputes could have a material adverse effect on our business or financial condition. On June 4, 2013, the Obama Administration issued executive actions and legislative recommendations. The legislative measures recommended by the Obama Administration include requiring patentees and patent applicants to disclose the “Real Party-in-Interest”, giving district courts more discretion to award attorney’s fees to the prevailing party, requiring public filing of demand letters such that they are accessible to the public, and protecting consumers against liability for a product being used off-the- shelf and solely for its intended use. The executive actions includes ordering the USPTO to make rules to require the disclosure of the Real Party-in-Interest by requiring patent applicants and owners to regularly update ownership information when they are involved in proceedings before the USPTO (e.g. specifying the “ultimate parent entity”) and requiring the USPTO to train its examiners to better scrutinize functional claims to prevent allowing overly broad claims. On December 5, 2013, the United States House of Representatives passed patent reforms titled the “Innovation Act” by a vote of 325-91. Representative Bob Goodlatte, with bipartisan support, introduced the Innovation Act on October 23, 2013. The Innovation Act as passed by the House has a number of major changes. Some of the changes include a heightened pleading requirement for the filing of patent infringement claims. It requires a particularized statement with detailed specificity regarding how each asserted claim term corresponds to the functionality of each accused instrumentality. The Innovation Act as passed by the House also includes fee-shifting provisions which provide that, unless the loser of a patent infringement litigation positions were objectively reasonable, such loser would have to pay the attorneys’ fees of the winner. The Innovation Act also calls for discovery to be limited until after claim construction. The patent infringement plaintiff must also disclose anyone with a financial interest in either the asserted patent or the patentee and must disclose the ultimate parent entity. When a manufacturer and its customers are sued at the same time, the suit against the customer would be stayed as long as the customer agrees to be bound by the results of the case. On April 29, 2014, the U.S. Supreme Court relaxed the standard for fee shifting in patent infringement cases. Section 285 of the Patent Act provides that attorneys’ fees may be awarded to a prevailing party in a patent infringement case in “exceptional cases.” In Octane Fitness, LLC v. Icon Health & Fitness, Inc., the Supreme Court overturned the U.S. Court of Appeals for the Federal Circuit decisions limiting the meaning of “exceptional cases.” The U.S. Supreme Court held that an exceptional case “is simply one that stands out from others with respect to the substantive strength of a party’s litigation position” or “the unreasonable manner in which the case was litigated.” The U.S. Supreme Court also rejected the “clear and convincing evidence” standard for making this inquiry. The Court held that the standard should a “preponderance of the evidence.” -7- Table of Contents In Highmark Inc. v. Allcare Health Mgmt. Sys., Inc., the U.S. Supreme Court held that a district court’s grant of attorneys’ fees is reviewable by the U.S. Court of Appeals for the Federal Circuit only for “abuse of discretion” by the district court instead of the de novo standard that gave no deference to the district court. These pair of decisions lowered the threshold for obtaining attorneys’ fees in patent infringement cases and increased the level of deference given to a district court’s fee-shifting determination. These two cases will make it much easier for district courts to shift a prevailing party’s attorneys' fees to a non-prevailing party if the district court believes that the case was weak or conducted in an abusive manner. Defendants that get sued for patent infringement by non-practicing entities may elect to fight rather than settle the case because these U.S. Supreme Court decisions make it much easier for defendants to get attorneys’ fees. On May 21, 2014, the Chairman of the Senate Judiciary Committee, Senator Patrick Leahy (D-Vt.) announced that the patent legislation to “combat” patent trolls is now on hold indefinitely because “there is not sufficient support.” Among other provisions, the legislation would have forced a plaintiff that loses a patent infringement litigation to cover the defendant’s litigation costs. While the shelving of the legislation is great news for companies like ours, there remains uncertainty in that future similar legislation may be introduced. It is impossible to determine the extent of the impact of any new laws, regulations or initiatives that may be proposed, or whether any of the proposals will become enacted as laws. Compliance with any new or existing laws or regulations could be difficult and expensive, affect the manner in which we conduct our business and negatively impact our business, prospects, financial condition and results of operations. Our acquisitions of patent assets may be time consuming, complex and costly, which could adversely affect our operating results. Acquisitions of patent or other intellectual property assets, which are and will be critical to our business plan, are often time consuming, complex and costly to consummate. We may utilize many different transaction structures in our acquisitions and the terms of such acquisition agreements tend to be heavily negotiated. As a result, we may incur significant operating expenses and will likely be required to raise capital during the negotiations even if the acquisition is ultimately not consummated. Even if we are able to acquire particular patent assets, there is no guarantee that we will generate sufficient revenue related to those patent assets to offset the acquisition costs. While we will seek to conduct confirmatory due diligence on the patent assets we are considering for acquisition, we may acquire patent assets from a seller who does not have proper title to those assets. In those cases, we may be required to spend significant resources to defend our interest in the patent assets and, if we are not successful, our acquisition may be invalid, in which case we could lose part or all of our investment in the assets. We may also identify patent or other intellectual property assets that cost more than we are prepared to spend with our own capital resources. We may incur significant costs to organize and negotiate a structured acquisition that does not ultimately result in an acquisition of any patent assets or, if consummated, proves to be unprofitable for us.These higher costs could adversely affect our operating results, and if we incur losses, the value of our securities will decline. In addition, we may acquire patents and technologies that are in the early stages of adoption in the commercial, industrial and consumer markets. Demand for some of these technologies will likely be untested and may be subject to fluctuation based upon the rate at which our licensees will adopt our patents and technologies in their products and services. As a result, there can be no assurance as to whether technologies we acquire or develop will have value that it can monetize. In certain acquisitions of patent assets, we may seek to defer payment or finance a portion of the acquisition price. This approach may put us at a competitive disadvantage and could result in harm to our business. We have limited capital and may seek to negotiate acquisitions of patent or other intellectual property assets where we can defer payments or finance a portion of the acquisition price. These types of debt financing or deferred payment arrangements may not be as attractive to sellers of patent assets as receiving the full purchase price for those assets in cash at the closing of the acquisition. As a result, we might not compete effectively against other companies in the market for acquiring patent assets, many of whom have greater cash resources than we have. In addition, any failure to satisfy our debt repayment obligations may result in adverse consequences to our operating results. -8- Table of Contents Any failure to maintain or protect our patent assets or other intellectual property rights could significantly impair our return on investment from such assets and harm our business and our operating results. Our ability to operate our new line of business and compete in the intellectual property market largely depends on the superiority, uniqueness and value ofour acquired patent assets and other intellectual property. To protect our proprietary rights, we will rely on a combination of patent, trademark, and trade secret laws, confidentiality agreements with our employees and third parties, and protective contractual provisions. No assurances can be given that any of the measures we undertake to protect and maintain our assets will have any measure of success. Following the acquisition of patent assets, we will likely be required to spend significant time and resources to maintain the effectiveness of those assets by paying maintenance fees and making filings with the United States Patent and Trademark Office. We may acquire patent assets, including patent applications, which require us to spend resources to prosecute the applications with the United States Patent and Trademark Office. Further, there is a material risk that patent related claims (such as, for example, infringement claims (and/or claims for indemnification resulting therefrom), unenforceability claims, or invalidity claims) will be asserted or prosecuted against us, and such assertions or prosecutions could materially and adversely affect our business. Regardless of whether any such claims are valid or can be successfully asserted, defending such claims could cause us to incur significant costs and could divert resources away from our other activities. Despite our efforts to protect our intellectual property rights, any of the following or similar occurrences may reduce the value of our intellectual property: · ours applications for patents, trademarks may not be granted and, if granted, may be challenged or invalidated; · issued trademarks, patents may not provide us with any competitive advantages when compared to potentially infringing other properties; · our efforts to protect our intellectual property rights may not be effective in preventing misappropriation of our technology; or · our efforts may not prevent the development and design by others of products or technologies similar to or competitive with, or superior to those we acquire and/or prosecute. Moreover, we may not be able to effectively protect our intellectual property rights in certain foreign countries where we may do business in the future or from which competitors may operate. If we fail to maintain, defend or prosecute our patent assets properly, the value of those assets would be reduced or eliminated, and our business would be harmed. Weak global economic conditions may cause infringing parties to delay entering into licensing agreements, which could prolong our litigation and adversely affect our financial condition and operating results. Our new business plan depends significantly on worldwide economic conditions, and the United States and world economies have recently experienced weak economic conditions. Uncertainty about global economic conditions poses a risk as businesses may postpone spending in response to tighter credit, negative financial news and declines in income or asset values. This response could have a material negative effect on the willingness of parties infringing on our assets to enter into licensing or other revenue generating agreements voluntarily. Entering into such agreements is critical to our business plan, and our failure to do so could cause material harm to our business. -9- Table of Contents If we are unable to adequately protect our intellectual property, we may not be able to compete effectively. Our ability to compete depends in part upon the strength of our proprietary rights that we own as a result of acquisition of the patent portfolios from Mesh and Solid Solar or may hereafter acquire in our technologies, brands and content. We intend to rely on a combination of U.S. and foreign patents, trademark, trade secret laws and license agreements to establish and protect our intellectual property and proprietary rights. The efforts we take to protect our intellectual property and proprietary rights may not be sufficient or effective at stopping unauthorized use of our intellectual property and proprietary rights. In addition, effective trademark, patent and trade secret protection may not be available or cost-effective in every country in which our services are made available. There may be instances where we are not able to fully protect or utilize our intellectual property in a manner that maximizes competitive advantage. If we are unable to protect our intellectual property and proprietary rights from unauthorized use, the value of our products may be reduced, which could negatively impact our new business. Our inability to obtain appropriate protections for our intellectual property may also allow competitors to enter our markets and produce or sell the same or similar products. In addition, protecting our intellectual property and other proprietary rights is expensive and diverts critical managerial resources. If any of the foregoing were to occur, or if we are otherwise unable to protect our intellectual property and proprietary rights, our business and financial results could be adversely affected. If we are forced to resort to legal proceedings to enforce our intellectual property rights, the proceedings could be burdensome and expensive. In addition, our proprietary rights could be at risk if we are unsuccessful in, or cannot afford to pursue, those proceedings. We will also rely on trade secrets and contract law to protect some of our proprietary technology. We will enter into confidentiality and invention agreements with our employees and consultants. Nevertheless, these agreements may not be honored and they may not effectively protect our right to un-patented trade secrets and know-how. Moreover, others may independently develop substantially equivalent proprietary information and techniques or otherwise gain access to our trade secrets and know-how. We are subject to the information and reporting requirements of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), and other federal securities laws, including compliance with the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”). The costs of preparing and filing annual and quarterly reports and other information with the Securities and Exchange Commission and furnishing audited reports to stockholders causes our expenses to be higher than they would have been if we were privately held. It may be time consuming, difficult and costly for us to develop, implement and maintain the internal controls and reporting procedures required by the Sarbanes-Oxley Act. We may need to hire additional financial reporting, internal controls and other finance personnel in order to develop and implement appropriate internal controls and reporting procedures. If we fail to establish and maintain an effective system of internal control, we may not be able to report our financial results accurately or to prevent fraud. Any inability to report and file our financial results accurately and timely could harm our reputation and adversely impact the trading price of our common stock. Effective internal control is necessary for us to provide reliable financial reports and prevent fraud. If we cannot provide reliable financial reports or prevent fraud, we may not be able to manage our business as effectively as we would if an effective control environment existed, and our business and reputation with investors may be harmed. We currently have insufficient written policies and procedures for accounting and financial reporting with respect to the requirements and application of US GAAP and SEC disclosure requirements. Additionally, there is a lack of formal process and timeline for closing the books and records at the end of each reporting period. Such a documented weakness could restrict our ability to timely gather, analyze and report information relative to our financial statements. Because of our limited resources, there are limited controls over our information processing. There is inadequate segregation of duties consistent with control objectives. Our management is composed of a small number of individuals resulting in a situation where limitations on segregation of duties exist. In order to remedy this situation we would need to hire additional staff. Currently, we are unable to afford to hire additional staff to facilitate greater segregation of duties but will reassess our capabilities in the following year. Management believes that the issues described above are the result of the lack of scale of our operations and are intrinsic to our small size. Nonetheless, our small size and our current internal control deficiencies may have a material adverse effect on our ability to accurately and timely report our financial information which, in turn, may have a material adverse effect on our financial condition As a result of our small size and our current internal control deficiencies, our financial condition, results of operation and access to capital may be materially adversely affected. -10- Table of Contents Public company compliance may make it more difficult to attract and retain officers and directors. The Sarbanes-Oxley Act and rules implemented by the Securities and Exchange Commission have required changes in corporate governance practices of public companies. As a public company, these rules and regulations have resulted in increased compliance costs and have made certain activities more time consuming and costly. As a public company, these rules and regulations have made it more difficult and expensive for us to obtain director and officer liability insurance, and in the future we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. As a result, it may be more difficult for us to attract and retain qualified persons to serve on our board of directors or as executive officers, and to maintain insurance at reasonable rates, or at all. Our stock price may be volatile. The market price of our common stock may be highly volatile and could fluctuate widely in price in response to various factors, many of which are beyond our control, including the following: · changes in our industry; · competitive pricing pressures; · our ability to obtain working capital financing; · additions or departures of key personnel; · sales of our common stock; · our ability to execute our business plan; · operating results that fall below expectations; · legal or regulatory developments; and · economic and other external factors. In addition, the securities markets have from time to time experienced significant price and volume fluctuations that are unrelated to the operating performance of particular companies. These market fluctuations may also materially and adversely affect the market price of our common stock. As a result, you may be unable to resell your shares at a desired price. We have not paid cash dividends in the past and do not expect to pay dividends in the future. Any return on investment may be limited to the value of our common stock. We have never paid cash dividends on our common stock and do not anticipate doing so in the foreseeable future. The payment of dividends on our common stock will depend on earnings, financial condition and other business and economic factors affecting us at such time as our board of directors may consider relevant. If we do not pay dividends, our common stock may be less valuable because a return on your investment will only occur if our stock price appreciates. There is currently a very limited trading market for our common stock and we cannot ensure that one will ever develop or be sustained. Our shares of common stock are very thinly traded, only a small percentage of our common stock is available to be traded and the price, if traded, may not reflect our actual or perceived value. There can be no assurance that there will be an active market for our shares of common stock either now or in the future. The market liquidity will be dependent on the perception of our operating business, among other things. We may, in the future, take certain steps, including utilizing investor awareness campaigns, press releases, road shows and conferences to increase awareness of our business and any steps that we might take to bring us to the awareness of investors may require we compensate consultants with cash and/or stock. There can be no assurance that there will be any awareness generated or the results of any efforts will result in any impact on our trading volume. Consequently, investors may not be able to liquidate their investment or liquidate it at a price that reflects the value of the business and trading may be at a price that does not reflect the performance of our company due to, among other things, availability of sellers of our shares. If a market should develop, the price may be highly volatile. Because there may be a low price for our shares of common stock, many brokerage firms or clearing firms may not be willing to effect transactions in the securities or accept our shares for deposit in an account. Even if an investor finds a broker willing to effect a transaction in the shares of our common stock, the combination of brokerage commissions, transfer fees, taxes, if any, and any other selling costs may exceed the selling price. Further, many lending institutions will not permit the use of low priced shares of common stock as collateral for any loans. -11- Table of Contents We anticipate having our common stock continue to be quoted for trading on the OTC Bulletin Board; however, we cannot be sure that such quotations will continue. As soon as is practicable, we anticipate applying for listing of our common stock on the NYSE MKT or other national securities exchange, assuming that we can satisfy the initial listing standards for such exchange. We currently do not satisfy the initial listing standards, and cannot ensure that we will be able to satisfy such listing standards or that our common stock will be accepted for listing on any such exchange. Should we fail to satisfy the initial listing standards of such exchanges, or our common stock is otherwise rejected for listing and remain listed on the OTC Bulletin Board or suspended from the OTC Bulletin Board, the trading price of our common stock could suffer and the trading market for our common stock may be less liquid and our common stock price may be subject to increased volatility. Our common stock is deemed a “penny stock,” which would make it more difficult for our investors to sell their shares. Our common stock is subject to the “penny stock” rules adopted under Section 15(g) of the Exchange Act. The penny stock rules generally apply to companies whose common stock is not listed on the NASDAQ Stock Market or other national securities exchange and trades at less than $5.00 per share, other than companies that have had average revenue of at least $6,000,000 for the last three years or that have tangible net worth of at least $5,000,000 ($2,000,000 if a company has been operating for three or more years). These rules require, among other things, that brokers who trade penny stock to persons other than “established customers” complete certain documentation, make suitability inquiries of investors and provide investors with certain information concerning trading in the security, including a risk disclosure document and quote information under certain circumstances. Many brokers have decided not to trade penny stocks because of the requirements of the penny stock rules and, as a result, the number of broker-dealers willing to act as market makers in such securities is limited. If we remain subject to the penny stock rules for any significant period, it could have an adverse effect on the market, if any, for our securities. If our securities are subject to the penny stock rules, investors will find it more difficult to dispose of our securities. Offers or availability for sale of a substantial number of shares of our common stock may cause the price of our common stock to decline. If our stockholders sell substantial amounts of our common stock in the public market or upon the expiration of any statutory holding period, under Rule 144, or upon expiration of lock-up periods applicable to outstanding shares, or issued upon the exercise of outstanding options or warrants, it could create a circumstance commonly referred to as an “overhang” and in anticipation of which the market price of our common stock could fall. The existence of an overhang, whether or not sales have occurred or are occurring, also could make more difficult our ability to raise additional financing through the sale of equity or equity-related securities in the future at a time and price that we deem reasonable or appropriate. Our articles of incorporation allow for our board to create new series of preferred stock without further approval by our stockholders, which could adversely affect the rights of the holders of our common stock. Our board of directors has the authority to fix and determine the relative rights and preferences of preferred stock. Our board of directors also has the authority to issue preferred stock without further stockholder approval. As a result, our board of directors could authorize the issuance of a series of preferred stock that would grant to holders the preferred right to our assets upon liquidation, the right to receive dividend payments before dividends are distributed to the holders of common stock and the right to the redemption of the shares, together with a premium, prior to the redemption of our common stock. In addition, our board of directors could authorize the issuance of a series of preferred stock that has greater voting power than our common stock or that is convertible into our common stock, which could decrease the relative voting power of our common stock or result in dilution to our existing stockholders. Our stockholder rights agreement could have an adverse consequence to you and could limit your opportunity to receive a premium on our stock. In September 2015, our board of directors approved the adoption of a stockholder rights agreement and declared a dividend distribution of one right for each outstanding share of our common stock. This stockholders rights agreement is described in more detail below under Note 10 to our audited consolidated financial statements.The stockholder rights agreement may make it more difficult for other persons or entities, without the approval of our board of directors, to make a tender offer or otherwise acquire substantial amounts of our common stock, or to launch other takeover attempts that a stockholder might consider to be in such stockholder’s best interests.The stockholder rights plan also may limit the price that certain investors might be willing to pay in the future for shares of our common stock. -12- Table of Contents ITEM 2. PROPERTIES. We currently rent offices at 140 Broadway, 46th Floor, New York, New York 10014. ITEM 3. LEGAL PROCEEDINGS. In the ordinary course of business, we may pursue legal remedies to enforce our intellectual property rights. Other than ordinary routine litigation incidental to the business, we know of no material, active or pending legal proceedings against us. There are no proceedings in which any of our directors, officers or affiliates, or any registered beneficial shareholder is an adverse party or has a material interest adverse to us.Following is a summary of our pending patent infringement litigation to enforce our intellectual property rights: We, through our wholly-owned subsidiary, Endeavor Energy, Inc. (“Endeavor Energy”), filed a patent infringement lawsuit against Tucson Electric Power Company (“TEP”) in the United States District Court of Arizona, Case No. 4:13-CV-2396-TUC-RCC. Endeavor Energy is asserting claims of patent infringement related to U.S. Patent No. 7,366,201 (the ‘201 patent), entitled “Remote Access Energy Meter System and Method.” The lawsuit alleges that the defendant has infringed, and continues to infringe, the claims of the ‘201 patent. Endeavor requested and was granted a stay of the lawsuit against TEP because Endeavor initiated a Reissue, which results in a patent application being filed post-grant to correct an error in an issued patent where the error renders the patent wholly or partially inoperable or invalid. Our wholly-owned subsidiary, Endeavor MeshTech, Inc. (“Endeavor MeshTech”), filed patent infringement lawsuits against: Zenner Performance Meters, Inc. (“Zenner”) in the United States District Court for the Eastern District of Texas; Strix Systems, Inc. (“Strix”) in the United States District Court for the Southern District of New York; Firetide, Inc. (“Firetide”) in the United States District Court for the Southern District of New York.; and S&C Electric Company (“S&C”) in the United States District Court for the Northern District of Illinois. The lawsuits allege that Zenner, Strix, Firetide and S&C have infringed and continue to infringe the claims of U.S. Patent Nos. 7,379,981, 8,700,749, and 8,855,019. In addition, Endeavor MeshTech filed patent infringement lawsuits against: Fluidmesh Networks LLC (“Fluidmesh”) in the United States District Court for the Northern District of Illinois; 3E Technologies International, Inc. (“3E”) in the United States District Court for the District of Maryland; and Rajant Corporation (“Rajant”) in the United States District Court for the Eastern District of Pennsylvania. The lawsuits allege that Fluidmesh, 3E and Rajant have infringed and continue to infringe the claims of U.S. Patent Nos. 7,379,981, 8,700,749, and 8,855,019. ITEM 4. MINE SAFETY DISCLOSURES. Not applicable. -13- Table of Contents PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information Our common stock is currently quoted on the OTC Bulletin Board under the symbol “ENIP.” Our common stock has been quoted on the OTC Bulletin Board since July 20, 2011. Because we are quoted on the OTC Bulletin Board, our securities may be less liquid, receive less coverage by security analysts and news media, and generate lower prices than might otherwise be obtained if they were listed on a national securities exchange. The following table sets forth the high and low bid quotations for our common stock as reported on the OTC Bulletin Board for the periods indicated. High Low Fiscal 2015 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Fiscal 2014 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Holders As of January 28, 2016, there were 2,303,191,008 shares of our common stock outstanding and there were 17 holders of record of our common stock. Dividends We have not paid any cash dividends to date and do not anticipate or contemplate paying dividends in the foreseeable future. It is the present intention of management to utilize all available funds for the development of our business. Securities Authorized for Issuance under Equity Compensation Plans On May 13, 2013, the Board of Directors approved the adoption of a 2013 Equity Incentive Plan (the “2013 Plan”).The 2013 Plan provides for the grant of incentive stock options, nonqualified stock options, restricted stock, restricted stock units, stock appreciation rights and other types of stock-based awards to our employees, officers, directors and consultants.Pursuant to the terms of the 2013 Plan, either the Board or a board committee is authorized to administer the plan, including by determining which eligible participants will receive awards, the number of shares of common stock subject to the awards and the terms and conditions of such awards. Up to 28 million shares of common stock are issuable pursuant to awards under the 2013 Plan. Unless earlier terminated by the Board, the 2013 Plan shall terminate at the close of business on May 13, 2023. -14- Table of Contents The following table sets forth information regarding the 2013 Plan. Plan category Number of securities underlying outstanding options, warrants, restricted stock and rights Weighted-average exercise price of shares underlying outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Equity compensation plans approved by security holders $ 0 0 Equity compensation plans not approved by security holders 0 0 Total $ 0 0 Recent Sales of Unregistered Securities See Note 10 to our audited consolidated financial statements for information with respect to unregistered sales of securities. Conversion of Convertible Notes into Shares of Common Stock From November 1, 2014 to October 31, 2015, six holders of convertible notes converted an aggregate of $363,566 of principal and accrued interest into an aggregate of 1,124,294,085 shares of common stock. From November 1, 2015 to January 28, 2016, five holders of convertible notes converted an aggregate of $89,446 of principal and accrued interest into an aggregate of 1,107,060,679 shares of common stock. The issuance of the shares of common stock upon conversion of the convertible notes was deemed to be exempt from the registration requirements of the Securities Act of 1933, as amended, by virtue of Section 4(2) thereof, as a transaction by an issuer not involving a public offering. Issuance of Shares for Services On November 7, 2014, the Company issued 5,403,352 shares of common stock to our former Chief Executive Officer and Chairman of the Board, Mr. Ravinder Dhat, for services at a fair value of $109,148 ($0.0202 per share). On November 7, 2014, the Company issued 14,150,697 shares of common stock to our current Chief Executive Officer and Chairman of the Board, Mr. Franciscus Diaba, for services at a fair value of $285,844 ($0.0202 per share). On February 26, 2015, the Company issued 3,000,000 shares of common stock to our current Chief Executive Officer and Chairman of the Board, Mr. Franciscus Diaba, for board services at a fair value of $8,100 ($0.0027 per share). On February 26, 2015, the Company issued 3,000,000 shares of common stock to a board member for board services at a fair value of $8,100 ($0.0027 per share). On February 26, 2015, the Company issued 3,000,000 shares of common stock to a board member for board services at a fair value of $8,100 ($0.0027 per share). The issuance of the shares of common stock upon exercise of the options was deemed to be exempt from the registration requirements of the Securities Act of 1933, as amended, by virtue of Section 4(2) thereof, as a transaction by an issuer not involving a public offering. -15- Table of Contents ITEM 6. SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements and Associated Risks. The information and financial data discussed below is derived from the audited consolidated financial statements of Endeavor IP, Inc. for its fiscal years ended October 31, 2015 and 2014.The consolidated financial statements of Endeavor IP, Inc. were prepared and presented in accordance with generally accepted accounting principles in the United States. The information and financial data discussed below is only a summary and should be read in conjunction with the historical financial statements and related notes of Endeavor IP, Inc. contained elsewhere in thisReport. The financial statements contained elsewhere in this Report fully represent Endeavor IP, Inc.’s financial condition and operations; however, they are not indicative of the Company’s future performance. See “Forward Looking Statements” above for a discussion of forward-looking statements and the significance of such statements in the context of this Report. References in this report to “Endeavor IP, Inc.,” “Company,” “we,” “our,” or “us” refer to Endeavor IP, Inc. and its subsidiaries, on a consolidated basis, unless otherwise indicated or the context otherwise requires. Our Business General Endeavor IP, Inc., f/k/a Finishing Touches Home Goods Inc. was formed as a corporation under the laws of the State of Nevada on December 8, 2009.On June 14, 2012, we disposed of our wholly-owned subsidiary, Finishing Touches Home Goods, Inc. (Canada) (the “FTHG Canada”) for nominal consideration.This subsidiary did not conduct any material operations prior to its disposition. The disposition followed a determination by management that it would be in the best interest of the Company to enter other business opportunities.The Company is now solely in the business of the development, commercialization and monetization of intellectual property assets.Our activities generally include the acquisition, development and monetization of patents. On May 13, 2013, the Company purchased certain intellectual property rights from Mesh Comm, LLC (“Mesh”) and Solid Solar Energy, Inc., f/k/a Spiral Energy Tech, Inc. (“Solid Solar”).The Company acquired from Mesh two U.S. patents and one pending patent application relating to wireless communication networks, as well as all right, title and interest in all related causes of actions and other enforcement rights under or on account of any of such acquired patents in consideration for (i) Eight Hundred Thousand Dollars ($800,000) and (ii) a royalty equal to 20% of the net revenues from any Enforcement Activities or Sales Transactions (as defined in the Mesh Purchase Agreement) related to the purchased patents pursuant to the terms of a Proceeds Interest Agreement.Additionally, the Company assumed all obligations of Mesh under that certain license agreement between Mesh and a third party licensor. The Company acquired from Solid Solar two patents relating to remote access energy monitoring systems and electric alternating current sensors for measuring alternating currents in circuit conductors, as well as all right, title and interest in all related causes of actions and other enforcement rights under or on account of any of such acquired patents in consideration for (i) One Hundred Thousand Dollars ($100,000), (ii) 666,666 shares of common stock and (ii) a royalty equal to 20% of the net revenues from any Enforcement Activities or Sales Transactions (as defined in the Solid Solar Purchase Agreement) related to the purchased patents pursuant to the terms of a Proceeds Interest Agreement.Additionally, the Company granted Solid Solar a personal, royalty-free, irrevocable, non-exclusive and worldwide license (without the right to sublicense) to, among other things, develop, distribute and sell Solid Solar’s products and services covered by the patents sold to the Company. -16- Table of Contents Upon the closing of the above described acquisitions, Mark Hunter resigned from all officer and director positions he held with us and Cameron Gray was appointed as our Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and director and Andrew Uribe was appointed as a director.In connection with his resignation, Mr. Hunter agreed to return 84,000,000 shares of the Company’s common stock to the Company for cancellation and was issued a two year nonqualified stock option to purchase 500,000 shares of common stock at a per share exercise price of $0.75, which were fully vested upon issuance. On May 13, 2013, our Board of Directors approved the amendment and restatement of our Bylaws in order to, among other things, include revised provisions relating to board and stockholder meetings and indemnification of officers and directors. On May 13, 2013, our Board of Directors approved an Amended and Restated Articles of Incorporation to authorize (i) the change of our name to “Endeavor IP, Inc.” from “Finishing Touches Home Goods, Inc.,” (ii) increase our authorized capital stock to 225,000,000 shares, consisting of 200,000,000 shares of common stock and 25,000,000 shares of “Blank Check” Preferred Stock, and (iii) change the par value of our capital stock to $0.0001 per share from $0.001 per share. On May 15, 2013, we filed the Amended and Restated Articles of Incorporation with the Secretary of State of the State of Nevada. On May 13, 2013, we sold a 12% unsecured promissory note to an accredited investor pursuant to the terms of a Note Purchase Agreement with gross proceeds to us of $1,500,000.The Note accrues interest at the rate of 12% per annum and is due and payable eighteen months from the date of issuance, subject to acceleration in the event of default and may be prepaid in whole or in part without penalty or premium.Notwithstanding the foregoing, the maturity date of the Note shall accelerate and the Note shall become due and payable within 15 days following the date that we (i) obtain recoveries from enforcement of any patents or intellectual property rights of a minimum aggregate amount of $1,000,000 through settlement judgment or licensing and (i) we close on the sale of any equity or equity linked securities in the minimum amount of $1,000,000 net proceeds to us. On October 23, 2015, we were awarded a declaratory judgment by the Supreme Court of the State of New York, County of Onondaga, against this Note Holder. The declaratory judgment provides that the Company is no longer obligated under the promissory note. Thus, we no longer owe the principal amount plus interest under the Note. On August 28, 2013, the Company announced the implementation of a forward split of its issued and outstanding common stock on a 14 for 1 basis.All per share numbers herein are reflective of such forward split. On December 24, 2013, the Board of Directors of the Company appointed Franciscus Diaba as a director of the Company. On January 3, 2014, the Company appointed Ravinder Dhat as its Chief Executive Officer and Chairman of the Board upon the resignation of Camron Gray as an officer and director of the Company. On April 15, 2014, the U.S. Patent and Trademark Office issued U.S. Patent No. 8,700,749 (the “’749 Patent”). The ’749 Patent resulted from Patent Application No. 13/227,590 that was acquired from Mesh. On October 7, 2014, the U.S. Patent and Trademark Office issued U.S. Patent No. 8,855,019 (the “’019 Patent”). The ’019 Patent resulted from a continuation of Patent Application No. 13/227,590. The continuation was filed by Endeavor on January 31, 2014. On January 23, 2015, we reached an agreement with our Chief Executive Officer, Ravinder Dhat resulting in his resignation as our Chief Executive Officer and Chairman of the Board on January 23, 2015, but at that time Mr. Dhat remained a member of our Board of Directors. We entered into a Separation Agreement and Release (the “Separation Agreement”) with Mr. Dhat that provided for, among other things, Mr. Dhat’s agreement to forfeit in full the following items as part of the Separation Agreement: (i) waiver in full of the 2014 bonus payment; (ii) non-payment of portions of various settlement proceeds that we entered into from ongoing litigation which payment was provided to Mr. Dhat by a board resolution offering such compensation; and (iii) agreement to terminate in full any and all obligations due and owing to Mr. Dhat under the amendment agreement we and Mr. Dhat entered into on November 7, 2014 (less vested equity grants). The Separation Agreement also terminated in full Mr. Dhat’s right to receive any further compensation resulting from any litigation settlements or license agreement that we enter into after January 23, 2015. In addition, the Separation Agreement also provided for the right to receive 20% of the proceeds that we may have received if we had sold or executed a letter of intent relating to the sale of our patent portfolio prior to June 23, 2015; payment of $8,653.85 for all earned, but unused vacation time as provided for in the Dhat Initial Employment Agreement; continuation of insurance coverage for Mr. Dhat and his family for a period of six (6) months from his resignation date; acknowledgement that the covenants with respect to our confidential information (as defined in the Dhat Initial Employment Agreement) will remain in place; waiver of any non-competition or non-solicitation provisions as well as any clawback rights described in Section 10 of the Dhat Initial Employment Agreement; andcooperation on the part of Mr. Dhat from time to time on matters that we may request and the right to retain 5,670,362 shares of restricted stock. -17- Table of Contents On January 23, 2015, our Board of Directors appointed Franciscus Diaba as our new Chief Executive Officer and Chairman of the Board of Directors. We also entered into an amendment to the Employment Agreement with Franciscus Diaba that appoints him as our new Chief Executive Officer and Chairman of the Board assuming the duties formerly held by Ravinder Dhat in addition to his current role as our President. On February 5, 2015, the Company appointed David Waldman as a director of the Company. On February 9, 2015, Ravinder Dhat resigned from the board of directors of the Company. On July 15, 2015, in addition to his position of Chief Executive Officer and Chairman of the Board of Directors, the Board also appointed Franciscus Diaba as General Counsel of the Company. For the Year Ended October 31, 2015 compared to the Year Ended October 31, 2014 Revenue and Cost of Revenues We recognized revenue of $ $1,415,256 and $ 1,395,001 for the year ended October 31, 2015 and 2014. The revenue for the current year period is the result of the settlement of eleven patent infringement lawsuits compared to four during the prior year. The cost of revenues related to these settlements during the current period were legal fees of $353,328 and inventor feesof $210,018 compared to legal fees of $563,907 andinventor feesof $178,972 for the year ended October 31, 2014. Settlement revenue compensation related to these settlements during the year ended October 31, 2015 was $353,814 compared to $418,500 for the year ended October 31, 2014. The Company accrued $150,755 and $0 for unpaid settlement revenue compensation owed to Mr. Diaba as of October 31, 2015 and 2014, respectively. Operating Expenses During the year ended October 31, 2015, we incurred compensation expense of $1,285,009, an increase of $825,075 or 179% from $459,934 during the year ended October 31, 2014.The primary reason for the increase was that on November 7, 2014, the Company entered into an employment agreement with Franciscus Diaba as President of the Company as further detailed elsewhere in this document. On January 23, 2015 we entered into an amendment to the employment agreement with Mr. Diaba that appoints him as our new Chief Executive Officer and Chairman of the Board assuming the duties formerly held by Ravinder Dhat in addition to his current role as our President. Except as noted above, the amendment to the employment agreement with Mr. Diaba did not modify Mr. Diaba’s the November 7, 2014 agreement. During the year ended October 31, 2015 the Company recorded $962,886 in compensation to Mr. Diaba, which excludes settlement fee compensation of $353,814 and director fees of $80,100, as a result of the agreement consisting of $300,000 in salary, a $450,000 performance bonus, and $212,886 in stock based compensation. At October 31, 2015 the Company had total accrued and unpaid compensation due, excluding accrued settlement revenue compensation, to Mr. Diaba of $684,231. In addition during the year ended October 31, 2015 the Company recorded $291,021 in compensation to Ravinder Dhat, our former Chief Executive Officer and Chairman of the Board, consisting of $64,344 in salary and $226,677 in stock based compensation. During the year ended October 31, 2014 the Company recorded $394,078 in salary and stock based compensation to Mr. Dhat, which excludes settlement fee compensation of $418,500 . During the year ended October 31, 2015, we incurred director fees of $131,099, a decrease of $260,748 or 67% from $391,847 during the year ended October 31, 2014. The decrease in directors fees was primarily the result of Mr. Diaba executing an employment agreement with the Company in November 2014. As a result of the employment agreement, Mr. Diaba’s compensation is now primarily recorded in compensation expense. During the year ended October 31, 2015 Mr. Diaba was paid director fees of $80,100. During the year ended October 31, 2014 Mr. Diaba was paid director fees of $346,597 for services rendered. During the year ended October 31, 2015, we incurred professional fees of $377,397, a decrease of $75,253 or 17% compared to $452,650 during the year ended October 31, 2014. During the year ended October 31, 2015 the Company incurred a decrease in consulting fees related to business development, financial advisory services and investor relations, and a decrease in auditing and accounting fees. These decreases were partially offset by an increase in legal fees primarily related to public filing requirements, debt conversion agreements, a rights agreement entered into during the year and various employment agreements, consulting agreements and amendments thereto entered into during the year. -18- Table of Contents During the year ended October 31, 2015, we incurred other general and administrative expenses of $258,052, a decrease of $22,018 or 8% from $280,070 during the year ended October 31, 2014. The decrease primarily resulted from a decrease in travel and travel related expenses and a decrease in miscellaneous service fees. The decrease was partially offset by an increase in insurance expense and other miscellaneous overhead expenses which we incurred during the year ended October 31, 2015 due to an increase in operations compared to the year ended October 31, 2014. Other Income (Expense)-net: Other income (expenses) consist primarily of gains and losses on the change in fair value of derivative liabilities, gains and losses on extinguishment of debt and interest expense all primarily related to the Company’s convertible promissory notes, promissory notes and warrant issuances. Other income (expenses) - net increased by $2,573,566 to $1,781,276 during the year ended October 31, 2015 as compared to other income (expenses) - net of $(792,290) during the year ended October 31, 2014. For the year ended October 31, 2015 other income (expenses) consisted of $(747,797) in interest expense, a loss on change in fair value of derivative liabilities of $(253,487), a gain on extinguishment of debt of $2,718,560, and a gain on settlement of liabilities of $64,000. For the year ended October 31, 2014 other income (expenses) consisted of $(431,906) in interest expense, a loss on change in fair value of derivative liabilities of $(365,404), and a gain on foreign currency transaction of $5,020. On March 26, 2015 the Company filed a declaratory judgment action against certain noteholders and on October 23, 2015 the Company was awarded a declaratory judgment by the Supreme Court of the State of New York, County of Onondaga. The declaratory judgment provides that the Company is no longer obligated under certain notes totaling $1.9 million plus accrued interest. The Company recorded a gain on extinguishment of debt as a result of the judgment in the amount of $2,698,979 during the year ended October 31, 2015. In addition, on August 21, 2015, the Company entered into a note termination agreement with a note holder. The note balance including accrued interest on the date of the termination agreement was $25,263. The noteholder agreed to accept a $15,000 cash payment in full payment of the note. Upon paying off the note, the note and all obligations were terminated with no remaining obligations due by the Company.The Company recorded a gain on extinguishment of debt as a result of the note termination agreement in the amount of $19,581 during the year ended October 31, 2015. Net Income / Loss For the year ended October 31, 2015, we had net income of $227,815, as compared to a net loss of $(2,148,175) for the year ended October 31, 2014. The increase in net income compared to the prior year net loss was primarily attributable to the gain on extinguishment of debt as discussed above partially offset by an increase in operating expenses and other expenses as detailed above. Liquidity and Capital Resources As of October 31, 2015 and 2014, we had cash balances of $87,589 and $210,704, respectively.As of October 31, 2015, we had a working capital deficit of $1,443,543, a decrease of $1,750,856 or 55% compared to a working capital deficit of $3,194,399 at October 31, 2014.The change is primarily a result of decreases in accounts payable and accrued expenses, notes payable and accrued interest on notes payable and a decrease in the current portion of derivative liabilities. These decreases were partially offset by an increase inaccrued officer compensation. Net cash used in operating activities for the year ended October 31, 2015 was $230,015, a decrease of $196,331 or 46% compared with net cash used in operating activities of $426,346 for the year ended October 31, 2014. Cash used in operating activities consist of net income (loss) adjusted for certain non-cash items, including stock-based compensation expense, depreciation, amortization, changes in fair value of derivative liabilities, gain on extinguishment of debt, as well as the effect of changes in working capital and other activities. The adjustments for the non-cash items decreased from the year ended October 31, 2014 to the year ended October 31, 2015 primarily attributed to a decrease in stock-based compensation expense as a result of a lower fair value of equity awards issued during the year ended October 31, 2015 and a decrease in loss on change in fair value of derivative liabilities due primarily to the mark to market of the Company’s derivatives embedded in the convertible notes and warrants. These decreases are offset by an increase in gain on extinguishment of debt due to -19- Table of Contents the amendment of a debt instrument, the settlement of certain liabilities and a declaratory judgment awarded to the Company. In addition, the net increase in cash from changes in working capital activities from the year ended October 31, 2014 to the year ended October 31, 2015 primarily consisted of an in increase in accounts receivable, a decrease in accounts payable and accrued expenses primarily due to a decrease in accrued professional fees, interest accrued on the Company’s debt instruments, and an increase in accrued compensation to an officer. Net cash used in investing activities for the year ended October 31, 2015 was $0. Net cash used in investing activities for the year ended October 31, 2014 was $4,801 for the purchase of equipment. During the year ended October 31, 2015, we raised gross proceeds of $132,000 through the issuance of convertible notes We also paid $10,100 in debt issuance costs in relation to the convertible notes. During the year ended October 31, 2014, we raised gross proceeds of $372,000 through the issuance of convertible notes. We also paid $22,650 in debt issuance costs in relation to the convertible notes. For the long term; however, we must raise additional funds or increase revenues from licensing our patents in order to fund our continuing operations.We may not be successful in our efforts to raise additional funds or achieve profitable operations. Even if we are able to raise additional funds through the sale of our equity or debt securities, or loans from financial institutions, our cash needs could be greater than anticipated in which case we could be forced to raise additional capital. Management believes that that the market value of our common stock as traded on the OTCBQB is significantly undervalued and the market has underestimated the value of our patent portfolio. Management will consider various options to increase the value of our common stock.Management has informed the members of the board of directors that it will not continue to defer compensation and have initiated a dialog to consider various alternatives given our lack of liquidity. At the present time, aside from that identified above, we have no commitments for any additional financing, and there can be no assurance that, if needed, additional capital will be available to us on commercially acceptable terms or at all. These conditions raise substantial doubt as to our ability to continue as a going concern, which may make it more difficult for us to raise additional capital when needed. If we cannot get the needed capital, we may not be able to become profitable and may have to curtail or cease our operations. Going Concern As reflected in the accompanying consolidated financial statements, we incurred a net loss from operations of $1,553,461 and had net cash used in operations of $230,015 for the year ended October 31, 2015 and a working deficit and stockholders’ deficit of $1,443,543 and $853,559, respectively as of October 31, 2015.These factors raise substantial doubts about our ability to continue as a going-concern. We expect to incur losses as we implement our business plan to develop and commercialize intellectual property assets. During the prior fiscal year, our cash flow requirements were primarily met by revenues from licensing efforts. Management expects to keep operating costs to a minimum until sufficient cash is available through financing or operating activities. Management plans to continue to seek other sources of financing on favorable terms; however, there are no assurances that any such financing can be obtained on favorable terms, if at all. If we are unable to generate sufficient revenues or obtain additional funds for our working capital needs, we may need to cease or curtail operations. Furthermore, there is no assurance the net proceeds from any successful financing arrangement will be sufficient to cover cash requirements for our operations. For these reasons, our auditors believe that there is substantial doubt that we will be able to continue as a going concern. Recent Accounting Pronouncements In May 2014, the FASB issued the FASB Accounting Standards Update No. 2014-09 “Revenue from Contracts with Customers (Topic 606)” (“ASU 2014-09”) This guidance amends the existing FASB Accounting Standards Codification, creating a new Topic 606,Revenue from Contracts with Customer. The core principle of the guidance is that an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. -20- Table of Contents To achieve that core principle, an entity should apply the following steps: 1. Identify the contract(s) with the customer 2. Identify the performance obligations in the contract 3. Determine the transaction price 4. Allocate the transaction price to the performance obligations in the contract 5. Recognize revenue when (or as) the entity satisfies a performance obligations The ASU also provides guidance on disclosures that should be provided to enable financial statement users to understand the nature, amount, timing, and uncertainty of revenue recognition and cash flows arising from contracts with customers. Qualitative and quantitative information is required about the following: 1. Contracts with customers– including revenue and impairments recognized, disaggregation of revenue, and information about contract balances and performance obligations (including the transaction price allocated to the remaining performance obligations) 2. Significant judgments and changes in judgments– determining the timing of satisfaction of performance obligations (over time or at a point in time), and determining the transaction price and amounts allocated to performance obligations 3. Assets recognized from the costs to obtain or fulfill a contract. ASU 2014-09 is effective for periods beginning after December 15, 2016, including interim reporting periods within that reporting period for all public entities. Early application is not permitted. The Company is currently assessing the impact, if any, of the adoption of ASU 2014-09 on the consolidated financial statements. In June 2014, the FASB issued the FASB Accounting Standards Update No. 2014-12 “Compensation—Stock Compensation (Topic 718) : Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period” (“ASU 2014-12”). The amendments clarify the proper method of accounting for share-based payments when the terms of an award provide that a performance target could be achieved after the requisite service period. The Update requires that a performance target that affects vesting and that could be achieved after the requisite service period be treated as a performance condition. The performance target should not be reflected in estimating the grant-date fair value of the award. Compensation cost should be recognized in the period in which it becomes probable that the performance target will be achieved and should represent the compensation cost attributable to the period(s) for which the requisite service has already been rendered. The Company is currently assessing the impact, if any, of the adoption of ASU 2014-12 on the consolidated financial statements. In August 2014, the FASB issued the FASB Accounting Standards Update No. 2014-15 “Presentation of Financial Statements—Going Concern (Subtopic 205-40): Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern (“ASU 2014-15”). In connection with preparing financial statements for each annual and interim reporting period, an entity’s management should evaluate whether there are conditions or events, considered in the aggregate, that raise substantial doubt about the entity’s ability to continue as a going concern within one year after the date that the financial statements are issued (or within one year after the date that the financial statements are available to be issued when applicable). Management’s evaluation should be based on relevant conditions and events that are known and reasonably knowable at the date that the financial statements are issued (or at the date that the financial statements are available to be issued when applicable). Substantial doubt about an entity’s ability to continue as a going concern exists when relevant conditions and events, considered in the aggregate, indicate that it is probable that the entity will be unable to meet its obligations as they become due within one year after the date that the financial statements are issued (or available to be issued). The term probable is used consistently with its use in Topic 450, Contingencies. When management identifies conditions or events that raise substantial doubt about an entity’s ability to continue as a going concern, management should consider whether its plans that are intended to mitigate those relevant conditions or events will alleviate the substantial doubt. The mitigating effect of management’s plans should be considered only to the extent that (1) it is probable that the plans will be effectively implemented and, if so, (2) it is probable that the plans will mitigate the conditions or events that raise substantial doubt about the entity’s ability to continue as a going concern. -21- Table of Contents If conditions or events raise substantial doubt about an entity’s ability to continue as a going concern, but the substantial doubt is alleviated as a result of consideration of management’s plans, the entity should disclose information that enables users of the financial statements to understand all of the following (or refer to similar information disclosed elsewhere in the footnotes): a. Principal conditions or events that raised substantial doubt about the entity’s ability to continue as a going concern (before consideration of management’s plans) b. Management’s evaluation of the significance of those conditions or events in relation to the entity’s ability to meet its obligations c. Management’s plans that alleviated substantial doubt about the entity’s ability to continue as a going concern. If conditions or events raise substantial doubt about an entity’s ability to continue as a going concern, and substantial doubt is not alleviated after consideration of management’s plans, an entity should include a statement in the footnotes indicating that there is substantial doubt about the entity’s ability to continue as a going concern within one year after the date that the financial statements are issued (or available to be issued). Additionally, the entity should disclose information that enables users of the financial statements to understand all of the following: a. Principal conditions or events that raise substantial doubt about the entity’s ability to continue as a going concern b. Management’s evaluation of the significance of those conditions or events in relation to the entity’s ability to meet its obligations c. Management’s plans that are intended to mitigate the conditions or events that raise substantial doubt about the entity’s ability to continue as a going concern. The amendments in this Update are effective for the annual period ending after December 15, 2016, and for annual periods and interim periods thereafter. Early application is permitted. The Company has elected to adopt early application of Accounting Standards Update No. 2014-15 In November 2014, the FASB issued the FASB Accounting Standards Update No. 2014-16 “Derivatives and Hedging (Topic 815): Determining Whether the Host Contract in a Hybrid Financial Instrument Issued in the Form of a Share Is More Akin to Debt or to Equity” (“ASU 2014-16”). The amendments in ASU No. 2014-16 clarify that an entity must take into account all relevant terms and features when reviewing the nature of the host contract. Additionally, the amendments state that no one term or feature would define the host contract’s economic characteristics and risks. Instead, the economic characteristics and risks of the hybrid financial instrument as a whole would determine the nature of the host contract. The amendments in this Update are effective for public business entities for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2015. Early adoption, including adoption in an interim period, is permitted. The Company is currently assessing the impact, if any, of the adoption of ASU 2014-16 on the consolidated financial statements. -22- Table of Contents In February 2015, the FASB issued Accounting Standards Update No. 2015-02, “Consolidation (Topic 810): Amendments to the Consolidation Analysis” (“ASU 2015-02”). The new consolidation standard changes the way reporting enterprises evaluate whether (a) they should consolidate limited partnerships and similar entities, (b) fees paid to a decision maker or service provider are variable interests in a variable interest entity ("VIE"), and (c) variable interests in a VIE held by related parties of the reporting enterprise require the reporting enterprise to consolidate the VIE. The guidance is effective for public business entities for annual and interim periods in fiscal years beginning after December 15, 2015. Early adoption is allowed, including early adoption in an interim period. A reporting entity may apply a modified retrospective approach by recording a cumulative-effect adjustment to equity as of the beginning of the fiscal year of adoption or may apply the amendments retrospectively. The Company is currently assessing the impact, if any, of the adoption of ASU 2015-02 on the consolidated financial statements. In March 2015, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2015-03, “Interest - Imputation of Interest (Subtopic 835-30): Simplifying the Presentation of Debt Issuance Costs” (“ASU 2015-03”). The amendments in this ASU require that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. The recognition and measurement guidance for debt issuance costs are not affected by the amendments in this ASU. The amendments are effective for financial statements issued for fiscal years beginning after December 15, 2015, and interim periods within those fiscal years. Early adoption of the amendments is permitted for financial statements that have not been previously issued. The amendments should be applied on a retrospective basis, wherein the balance sheet of each individual period presented should be adjusted to reflect the period-specific effects of applying the new guidance. Upon transition, an entity is required to comply with the applicable disclosures for a change in an accounting principle. These disclosures include the nature of and reason for the change in accounting principle, the transition method, a description of the prior-period information that has been retrospectively adjusted, and the effect of the change on the financial statement line items (i.e., debt issuance cost asset and the debt liability). The Company is currently assessing the impact, if any, of the adoption of ASU 2015-03 on the consolidated financial statements. In August 2015, the FASB issued the FASB Accounting Standards Update No. 2015-14 “Revenue from Contracts with Customers (Topic 606):Deferral of the Effective Date” (“ASU 2015-14”).The amendments in this Update defer the effective date of Update 2014-09 for all entities by one year. Public business entities, certain not-for-profit entities, and certain employee benefit plans should apply the guidance in Update 2014-09 to annual reporting periods beginning after December 15, 2017, including interim reporting periods within that reporting period. Earlier application is permitted only as of annual reporting periods beginning after December 15, 2016, including interim reporting periods within that reporting period. The Company is currently assessing the impact, if any, of the adoption of ASU 2015-04 on the consolidated financial statements. Management does not believe that any recently issued, but not yet effective accounting pronouncements, when adopted, will have a material effect on the accompanying financial statements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. -23- Table of Contents ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA ENDEAVOR IP, INC. AND SUBSIDIARIES Index to the Consolidated Financial Statements Page Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets at October 31, 2015 and 2014 F-2 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Fiscal Year Ended October 31, 2015 and 2014 F-3 Consolidated Statement of Stockholders’ Deficit for the Fiscal Years Ended October 31, 2015 and 2014 F-4 Consolidated Statements of Cash Flows for the Fiscal Year Ended October 31, 2015 and 2014 F-5 Notes to the Consolidated Financial Statements F-6 -24- Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Endeavor IP, Inc. and Subsidiaries We have audited the balance sheets of Endeavor IP, Inc. and Subsidiaries (the “Company”) as of October 31, 2015 and 2014 and the related statements of operations and comprehensive income (loss), changes in stockholders’ deficit and cash flows for the fiscal years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of October 31, 2015 and 2014 and the results of its operations and its cash flows for the fiscal years then ended in conformity with accounting principles generally accepted in the United States of America. The financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the financial statements, the Company had an accumulated deficit at October 31, 2015, net cash used in operating activities for the reporting period then ended. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regards to these matters are also described in Note 3.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Li and Company, PC Li and Company, PC Skillman, New Jersey January 28, 2016 F-1 Table of Contents ENDEAVOR IP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS October 31, 2015 October 31, 2014 CURRENT ASSETS: Cash $ $ Accounts receivable - Prepaid expenses - Total Current Assets Property and equipment, net Debt issuance costs Patents, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Notes payable - Convertible notes payable - net of debt discount Payroll tax payable Accrued compensation - officers - Accrued interest Derivative liabilities, current portion Total Current Liabilities Long Term Liabilities Derivative liabilities, net of current portion Total Long Term Liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT: Preferred Stock par value $0.0001: 25,000,000 shares authorized;none issued and outstanding Common stock par value $0.0001: 3,000,000,000 shares authorized; 1,196,130,329 and44,086,726 shares issued and outstandingat October 31, 2015 and October 31, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss): Foreign currency translation gain (loss) ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to the consolidated financial statements. F-2 Table of Contents ENDEAVOR IP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) FOR THE FISCAL YEAR ENDED OCTOBER 31, 2 For the year For the year Ended Ended October 31, 2015 October 31, 2014 REVENUE $ $ COST OF REVENUES Legal and inventor fees Settlement revenue fees and compensation GROSS MARGIN OPERATING EXPENSES Compensation Director fees Professional fees General and administrative Total operating expenses (LOSS) FROM OPERATIONS ) ) OTHER INCOME (EXPENSE): Gain on extinguishment of debt - Gain on settlement of accounts payable - Interest expense ) ) Change in fair value of derivative liabilities ) ) Foreign currency transaction gain (loss) - Other income (expense), net ) INCOME (LOSS) FROM OPERATIONS BEFORE INCOME TAX PROVISION ) INCOME TAX PROVISION - - INCOME (LOSS) FROM CONTINUING OPERATIONS ) NET INCOME (LOSS) ) OTHER COMPREHENSIVE LOSS: Foreign currency translation loss - ) COMPREHENSIVE INCOME (LOSS) $ $ ) NET INCOME (LOSS) PER SHARE - BASIC: $ $ ) NET INCOME(LOSS) PER SHARE - DILUTED: $ $ ) WEIGHTED AVERAGE SHARE OUTSTANDING - BASIC WEIGHTED AVERAGE SHARE OUTSTANDING - DILUTED See accompanying notes to the consolidated financial statements. F-3 Table of Contents ENDEAVOR IP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' DEFICIT FOR THE FISCAL YEARS ENDED OCTOBER 31, 2 Common stock, $0.0001 Additional Paid-in Capital Accumulated Deficit Accumulated other comprehensive Income (Loss) Total Stockholders' Deficit Par Value Foreign Number of Shares Amount currency translation Balance, October 31, 2013 $ $ $ ) $ ) $ ) Stock issued for services - related party ($0.72 - $0.735/share) - - Stock issued for services - related party ($0.72 - $0.735/share) ) - - ) Stock issued for services - ($1.05/share) 5 - - Stock issued for services - ($0.43/share) 5 - - Stock issued for services - ($0.12/share) 10 - - Other comprehensive income (loss) Foreign currency translation gain (loss) - Recognition of deferred compensation - related party - Options granted for services rendered - officer - Reversal of unvested deferred compensation - related party ) ) ) - - ) Comprehensive income (loss) Foreign currency translation gain (loss) ) ) Net loss - - - ) - ) Total comprehensive income (loss) ) Balance, October 31, 2014 ) ) ) Stock issued for services - related party ($0.0027 - $0.0202/share) - - Options granted for services rendered - officers - Conversion of notes to equity Derivative cease to exist upon conversion of notes Comprehensive income (loss) Net income Total comprehensive income (loss) Balance, October 31, 2015 $ $ $ ) $ ) $ ) See accompanying notes to the consolidated financial statements. F-4 Table of Contents ENDEAVOR IP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE FISCAL YEAR ENDED OCTOBER 31, 2 For the year For the year Ended Ended October 31, 2015 October 31, 2014 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income(loss) to net cash used in operating activities Depreciation Stock based compensation Gain on settlement of accounts payable ) - Gain on extinguishment of debt ) - Amortization of patents Amortization of debt issuance costs Accretion of debt discount Interest expense - conversion of notes - Change in fair value of derivative liabilities Changes in operating assets and liabilities Assets of discontinued operations - Liabilities of discontinued operations - ) Prepaid expenses ) Accounts receivable ) - Accounts payable and accrued expenses ) Accrued interest Payroll taxes payable Accrued compensation-officers ) NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of equipment - ) NET CASH USED IN INVESTING ACTIVITIES - ) CASH FLOWS FROM FINANCING ACTIVITIES Repayments on convertible notes payable ) - Proceeds from convertible notes payable Cash paid for debt issuance costs ) ) NET CASH PROVIDED BY FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE CHANGES ON CASH - ) NET CHANGE IN CASH ) ) Cash at beginning of year Cash at end of year $ $ NON CASH FINANCING AND INVESTING ACTIVITIES: Stock issued upon conversion of notes $ $
